Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19, 23 and 26 are objected to because of the following informalities:  Each of claims 19, 23 and 26 recite “the anchor point” when there does not appear to be appropriate antecedent basis for “the anchor point”. The term “anchor point” as recited within original claim 23 did possess antecedent basis with claim 12 having introduced “an anchor point”. However, claim 23 as amended has severed a proper establishment of “anchor point”. Perhaps, each of claims 19, 23 and 26 should be amended to change “the anchor point” to --the anchor portion--? It has further, been noted that the language of claim 26 does not provide antecedent basis for “the anchor point of the bulbous portion”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not appear to have originally presented “the continuous fiber is wound about and attached to the anchor point and the cut-outs such that the fiber is in intimate facing contact therewith”, (claim 19). The specification does not appear to have originally presented “the continuous fiber is . . . attached to the anchor point and the cut-outs such that the fiber is in intimate facing contact therewith” as is now recited within claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark 3,571,492.   Clark discloses, Figs. 1-3 for example, a tie rod suitable for use with a concrete forming system, comprising
	one or more thimble elements 10, 11, wherein the one or more thimble elements has a main body having opposed first and second surfaces, a central channel 16 
	a continuous fiber 20, 21 wound about the thimble element to form the tie rod,
wherein the thimble element is disposed at a first end of the tie rod and the continuous fiber is disposed within the central channel when wound thereabout,
wherein the main body of the one or more thimble elements has a central opening 17 that mounts a solid component, (the opening of Clark can and may mount a solid component), and
a coil tie mounted to the solid component, (the opening of Clark can and may mount a solid component which solid component may have a coil tie mounted thereto).

Claim(s) 19-22, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pazdirek et al. 6,324,940.   Pazdirek et al. discloses, Figs. 1-3 and 7-9 for example, a tie rod 20 suitable for use with a concrete forming system, comprising
	one or more button rod elements 22/24, wherein the button rod element has an elongated main body 22 having a first end region having a head portion, (one end of 22 or is 24 on one end thereof), an opposed second end region having an anchor portion, (24 opposite first 24 with anchor portion being formed by for example, 32, 32, 30, 40, 42), and an intermediate region, (middle of 22), wherein the second end region or the intermediate region has one or more relatively flat cut-outs 40, 42 formed therein,
	a continuous fiber 44, 46, 50 wound about the button rod element to form the tie rod,

20.    The main body of the button rod element has a plurality of spaced apart cut-outs 40, 42 formed therein.
21.     Each of the plurality of cut-outs has a relatively flat top surface, (i.e., one side thereof).
22.    Each of the plurality of cut-outs has a relatively flat bottom surface, (i.e., opposite side thereof). 
24.    The second end region has a bulbous portion, ends of tie rod can be seen as bulbous), and the intermediate region 22/28 has a plurality of spaced apart cut-outs 40, 42 formed therein.
25.   The intermediate region has opposed relatively flat top and bottom surfaces, (i.e., one side and an opposite side thereof).

Allowable Subject Matter
Claims 1-10 and 13-18 are allowed.

Response to Arguments
Applicant's arguments filed December 20, 2020 have been fully considered but they are not persuasive. Applicant argues,
The opposed second end of the element includes the transition section 28 that includes a series of stepped surfaces. The fiber is not coupled or attached to the transition section.

As for Applicant’s argument against Clark, The language of claim 27 does not positively introduce a solid component thus, claim 27 does not positively introduce a coil tie mounted to any such solid component. As expressed in the above rejection involving Clark the “central opening” 17 of Clark can and may mount a solid component which solid component may have a coil tie mounted thereto. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                              /MICHAEL SAFAVI/                                                                              Primary Examiner, Art Unit 3631                                                                                                                          

MS
March 22, 2021